Case 3:21-cv-00176-RFB-CLB Document 108-11 Filed 06/24/21 Page 1 of 5




        EXHIBIT K –
          ANIMAL
        EUTHANASIA
          POLICY




                                                                APP00155
Case 3:21-cv-00176-RFB-CLB Document 108-11 Filed 06/24/21 Page 2 of 5




                                                                APP00156
Case 3:21-cv-00176-RFB-CLB Document 108-11 Filed 06/24/21 Page 3 of 5




                                                                APP00157
Case 3:21-cv-00176-RFB-CLB Document 108-11 Filed 06/24/21 Page 4 of 5




                                                                APP00158
Case 3:21-cv-00176-RFB-CLB Document 108-11 Filed 06/24/21 Page 5 of 5




                                                                APP00159
